DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim Objections
The claims are objected to because of the following informalities:
Independent claims should being with “A” or ”An” and the claims depending therefrom should begin with “The”.
Appropriate correction is required.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-5, 9-11, 13, 14 and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Spek et al. (“Van”)(US 2012/0209550).
Van (fig. 2-3) teaches a mineral extraction system and method comprising

a particle size measurement device (28, 38) arranged on some part of the at least one hydrocyclone and configured to sense particles flowing in a process medium, and providing signaling containing information about the size of the particles in the process medium (para. 22, 75-79, 118-141 teaching that sensor system is configured to detect coarse or oversize rocks and may be located on various cyclone elements including overflow pipe); and
 a controller (14) having a signal processor configured to receive the signaling, and determine control signaling to control some part of the mineral extraction system, based upon the signaling received (para. 16-38, 68, 71-82 and 118-141 teaching processor configured to optimize performance of hydrocyclones based on sensor data, e.g., size data);
(re: claim 2)  wherein the controller is configured to provide the control signaling to control parts of the mineral extraction system (Id.);  
(re: claim 3)  wherein the particle size measurement device is arranged on the overflow piping of the at least one hydrocyclone (Id.; para. 22, 118; fig. 3C); 
(re: claim 4)  wherein the controller comprises a % solids controller, and the signal processor is configured to receive the signaling and determine the control signaling containing information to control the % solids provided to the input piping of the cyclone (para. 19-36, 68 teaching that optimizing of cyclone performance includes monitoring feed flow, feed density and size distribution--including fraction of particles larger than a separation size-- and adjusting flow parameters accordingly, e.g., opening gate valve or cyclone battery feed flow, to “increase overall mineral recovery in a concentrator plant and/or reduce energy consumption in a grinding process”);

(re: certain elements of claims 6, 12)  wherein the mineral extraction system comprises a grinding mill configured to grind solid materials into ground particles (fig. 2);
(re: claim 9) wherein the controller is configured to operate the mineral extraction system at a set point, and the signal processor is configured to adjust the set point based upon the signaling received (para. 19-36, 68-70 teaching controller uses neural net based algorithm based on “design point” for size distribution to adjust/optimize cyclone performance, wherein control strategy includes adjusting operating parameter “set points” including “battery feed flow, feed density, and pressure”), 
(re: claim 10)  wherein the signal processor is configured to adjust the set point based upon a proportional/integral control algorithm (Id. wherein neural net based algorithm that derives an individual cyclone performance from a battery of cyclone and adjusts “set point” of respective cyclone to optimize performance may be regarded as an integral control algorithm); 
(re: claim 11)  wherein the particle size measurement device is an impact-based particle size measurement device (para. 28, 76-80 teaching acoustic-based sensor system that detect “impact” of particles); 
 (re: claim 13)  wherein the controller is configured to operate the mineral extraction system with a desired throughput; and 
the control signaling contains information to control the desired throughput of the mineral extraction system, based upon the signaling received, including adjusting a set point of the mineral extraction system (para. 19-36 teaching adjusting operating parameter “set points” including “battery feed flow, feed density, and pressure”);
(re: claim 14)  wherein the controller is configured to operate the mineral extraction system with a desired mineral recovery; and

(re: claim 17)  wherein the at least one hydrocyclone is configured to receive a slurry having a density; and
the controller is configured to adjust the density of the slurry received by the at least one hydrocyclone, based upon the signaling received, including adjusting a set point of the mineral extraction system (para. 28 teaching adjusting “feed density” to optimize cyclone performance); 
(re: claim 18)  wherein the at least one hydrocyclone comprises a battery of hydrocyclone; and the controller is configured to adjust the number of open hydrocyclones in the batter, based upon the signaling received, including closing one or more hydrocyclones that are passing particles whose size distribution exceeds a threshold (para. 19-28); 
(re: claim 19)  wherein the at least one hydrocyclone comprises a battery of hydrocyclone configured to receive a slurry at a volumetric flow rate; and the controller is configured to adjust the volumetric flow rate of the slurry, based upon the signaling received, including adjusting a set point of the mineral extraction system (Id.).
(re: claims 20-22) The claimed method steps are performed in the normal operation of the device cited above. 


Claims 1-3, 5, 6, 9, 10, 12-17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradburn et al. (“Bradburn”)(US 4,026,479).
Bradburn (fig.) teaches a mineral extraction system and method comprising
 (re: claims 1, 3, 23)  at least one hydrocyclone (30), each having input piping, underflow piping, a cyclone portion and overflow piping;

 a controller (near 46, 50) having a signal processor configured to receive the signaling, and determine control signaling to control some part of the mineral extraction system, based upon the signaling received (col. 5, ln. 54-col. 7 teaching that output signals from size sensor as well as other extraction system sensors are sent to controller that determines control signaling for system to optimize system performance, wherein control signaling includes adjusting operating parameters such as material feed rate, grinding mill feed rate and water flowrate);
(re: claim 2)  wherein the controller is configured to provide the control signaling to control parts of the mineral extraction system (Id.);  
 (re: claim 5)  wherein the control signaling contains information to adjust water provide to the % solids (Id.);
(re: claims 6, 12)  wherein the mineral extraction system comprises a grinding mill (10) configured to grind solid materials into ground particles wherein the controller comprises a grinding mill controller, and
the signal processor is configured to receive the signaling and determine the control signaling containing information to control the grinding mill (col. 3-7 teaching that processor uses sensor data to optimize throughput of grinding circuit including adjusting set points of rod mill as a function of  sensor data--including the cyclone and grinding mill sensor data);
(re: claim 9) wherein the controller is configured to operate the mineral extraction system at a set point, and the signal processor is configured to adjust the set point based upon the signaling received (Id.); 

(re: claim 13)  wherein the controller is configured to operate the mineral extraction system with a desired throughput; and 
the control signaling contains information to control the desired throughput of the mineral extraction system, based upon the signaling received, including adjusting a set point of the mineral extraction system (Id.);
(re: claim 14)  wherein the controller is configured to operate the mineral extraction system with a desired mineral recovery; and
 the control signaling contains information to control the desired mineral recovery of the mineral extraction system, based upon the signaling received, including adjusting a set point of the mineral extraction system (Id.);
(re: claim 15)  wherein the mineral extraction system comprises hydrocyclones having individual hydrocyclone sensors arranged thereon, each configured to sense respective particles flowing in a respective process medium in a respective hydrocyclone, and providing respective signaling containing information about the respective size of the respective particles in the respective process medium; and
 a particle measurement device junction box (34) configured to receive the respective signaling and provide the respective signaling to the controller (fig.); 
(re: claim 16)  wherein the mineral extraction system comprises a grind circuit configured to receive ore particles having a mass flow rate (fig. showing grinding circuit); and 
the controller is configured to adjust the mass flow rate of the ore particles received by the grind circuit, based upon the signaling received, including adjusting a set point of the mineral extraction system (col. 3-7 teaching adjusting rod mill set point as well as operating variables including water and feed flow rates);

the controller is configured to adjust the density of the slurry received by the at least one hydrocyclone, based upon the signaling received, including adjusting a set point of the mineral extraction system (Id. teaching adjusting cyclone “feed density” to optimize cyclone performance); 
 (re: claim 19)  wherein the at least one hydrocyclone comprises a battery of hydrocyclone configured to receive a slurry at a volumetric flow rate; and
 the controller is configured to adjust the volumetric flow rate of the slurry, based upon the signaling received, including adjusting a set point of the mineral extraction system (Id. teaching adjusting of feed rate of particles as well as water).
(re: claims 20-22) The claimed method steps are performed in the normal operation of the device cited above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bradburn et al. (“Bradburn”)(US 4,026,479) in view of what is well known in the art
Bradburn as set forth above teaches all that is claimed except for expressly teaching
 (re: claim 7) wherein the control signaling contains information to control a control parameter of the grinding mill, including power;

These features, however, are well-known in the sorting and comminuting arts and Examiner takes Official Notice of such.  Indeed, Bradburn already teaches a ball mill as an equivalent and that it is well-known to adjust various operating parameters to optimize throughput of the extraction system.  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these features as said features are well-known modifications.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Bradburn for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
June 10, 2021